DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 10/10/22.  Group 1, claims 1-10 were elected.  Claims 1-10 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engine in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0280748 A1 to Aasmundseth et al. (hereinafter “Aasmundseth”) in view of US Patent No. 11,449,064 B1 to Ebrahimi Afrouzi et al. (hereinafter “Afrouzi”).

Concerning claim 1, Aasmunseth discloses a system for operating an augmented reality model-based fire extinguisher training platform (Abstract), the system comprising: 
a computation engine configured to receive one or more inputs and generate a simulation based on the one or more inputs (paragraphs [0035]-[0039] – inputs are received and simulation is generated);
 a fire extinguisher configured to communicate with the computation engine, wherein the fire extinguisher includes a plurality of sensors to provide feedback to the computation engine (paragraphs [0040], [0041] – sensors provide data to computation engine which provides feedback); and 
a display device that is operably coupled to the computation engine and is configured to display the generated simulation from the computation engine, wherein the display device is a wearable augmented reality headset (paragraphs [0044]-[0047] – the simulation is generated and displayed on augmented reality headset). 
Aasmunseth discloses the fire model is updated and new visual feedback is presented to the user based on the inputs received in the system (paragraph [0034]) however, lacks specifically disclosing, and Afrouzi discloses wherein the computation engine is configured to perform analytics to generate a recommendation for a design of the fire extinguisher based at least in part on the feedback from fire extinguisher (column 16, line 62- column 17, line 30 – system may automatically identify errors and adjust fire extinguisher and/or provide recommendations of better design based on feedback received).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Afrouzi in the system of Aasmunseth in order to create a more productive fire extinguisher.

Concerning claim 2, Aasmunseth lacks specifically disclosing, however, Afrouzi discloses wherein the computation engine generates the simulation using a graphics processing unit (GPU) based Lattice-Boltzmann Methods (LBM) solver that generates a high fidelity physics-based computational fluid dynamics (CFD) simulation of a fire in real-time (column 21, lines 30-47- GPU based models are used for simulation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Afrouzi in the system of Aasmunseth in order to create a more productive fire extinguisher.

Concerning claim 3, Aasmunseth discloses further comprising a camera that is configured to monitor a location of one or more users and a position and orientation of one or more corresponding fire extinguishers during the simulation, wherein video data from the camera is used to make the recommendation (paragraph [0004] – video data is used to monitor locations).

Concerning claim 4, Aasmunseth discloses wherein the plurality of sensors include at least one angle sensor coupled to a handle of the fire extinguisher to measure an engagement of the handle to discharge an agent during the simulation (paragraphs [0040], [0041] – sensors provide data to computation engine which provides feedback).

Concerning claim 5, Aasmunseth discloses wherein the plurality of sensors include at least one position sensor coupled to a cylinder or nozzle of the fire extinguisher to determine a position and orientation of the fire extinguisher during the simulation (paragraphs [0036]-[0039] – position and orientation are determined).

Concerning claim 6, Aasmunseth lacks specifically disclosing, however, Afrouzi discloses wherein one or more inputs include a fire type, fire size, fire extinguisher type and extinguisher size (column 44, lines 38-65- source of fire is determined to define type of fire).

Concerning claim 7, Aasmunseth lacks specifically disclosing, however, Afrouzi discloses wherein the fire type includes a fuel source of the simulated fire comprising at least one of paper source, a wood source, a liquid fuel source, a electrical source, and a metal source (column 44, lines 38-65- source of fire is determined to define type of fire).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Afrouzi in the system of Aasmunseth in order to create a more productive fire extinguisher.

Concerning claim 8, Aasmunseth discloses wherein the extinguisher type includes a powder type, liquid type, and gas type extinguisher (paragraphs [0051]-[0054] – different types of fire may be determined and certain extinguisher can be used).

Concerning claim 9, Aasmunseth lacks specifically disclosing, however, Afrouzi discloses wherein the recommendation provides a feature modification to the fire extinguisher based at least in part on aggregated feedback data from multiple users of the fire extinguisher (column 16, line 62- column 17, line 30 – system may automatically identify errors and adjust fire extinguisher and/or provide recommendations of better design based on feedback received). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Afrouzi in the system of Aasmunseth in order to create a more productive fire extinguisher.

Concerning claim 10, Aasmunseth lacks specifically disclosing, however, Afrouzi discloses wherein the feature modifications includes at least one of a handle position of the fire extinguisher or a flow rate of the agent of the fire extinguisher (column 16, line 62- column 17, line 30 – system may automatically identify errors and adjust fire extinguisher and/or provide recommendations of better design based on feedback received). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of Afrouzi in the system of Aasmunseth in order to create a more productive fire extinguisher.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715